Title: Notes on Debates, 24 January 1783
From: Madison, James
To: 


Friday Jany. 24th.
Some days prior to this sundry papers had been laid before Congress by the war office, shewing that a Cargo of Supplies which had arrived at Wilmi[n]gton for the British & German Prisoners of war under a passport from the Commander in cheif and which were thence proceeding by land to their distination, had been siezed by sundry persons in Chester County under a law of Pennsa. wch. required in Such cases a licence from the Executive authority, who exposed to confiscation all articles not necessary for the prisoners, & referrd. the question of necessity to the judgment of its own Magistrates. Congress unanimously considered the violation of the passport issued under the authority as an encroachment on their constitutional & essential rights; but being disposed to get over the difficulty as gently as possible appointed a Come. consisting of Mr. Rutlidge, Mr. Wolcot & Mr. Madison to confer with the Executive of Pa. on the subject. In the first conference the Executive represented to the Committee the concern they felt at the incident, their disposition to respect & support the dignity & rights of the fœderal Sovereignty; and the embarrassments in which they were involved by a recent & present law of the State to which they were bound to conform. The Come. observed to them that the power of granting passports for the purpose in question being inseparable from the general power of war delegated, to Congress, & being essential for conducting the war, it could not be expected that Congress wd. acquiesce in any infractions upon it; that as Pa. had concurred in the alienation of this power to Congress, any law whatever contravening this was necessaryly void, and cd. impose no obligation on the Executive. The latter requested further time for a consideration of the case & laid it before the Legislature then sitting; in consequence of which a Come. of their body was appd. jointly with the Executive to confer with the Committee of Congress. In this 2d. conference the first remarks made by the Come. of Congress were repeated. The Come. of the Legislature expressed an unwillingness to intrench on the jurisdiction of Congress, but some of them seemed not to be fully satisfied that the law of the State did so. Mr. Montgomery lately a member of Congress observed that altho’ the general power of war was given to Congress yet that the mode of exercising that power might be regulated by the States in any manner which wd. not frustrate the power, & which their policy might require. To this it was answered that if Congress had the power at all, it could not either by the Articles of Confederation or the reason of things admit of such a controuling power in each of the States, & that to admit such a construction wd. be a virtual surrender to the States of the whole federal power relative to war; the most essential of all the powers delegated to Congress. The Come of the Legisre: represented as the great difficulty with them, that even a repeal of the law wd. not remedy the case without a retrospective law which their Constitution wd. not admit of, & expressed an earnest desire that some accomodating plan might be hit upon. They proposed in order to induce the siezors to wave their appeal to the law of the State, that Congress wd. allow them to appt. one of two persons who sd. have authority to examine into the supplies & decide whether they comprehended any articles that were not warranted by the passport. The Come. of Congress answered that whatever obstacles might lie in the way of redress by the Legislature, if no redress proceeded from them, equal difficulties wd. lie on the other side, since Congress in case of a confiscation of the supplies under the law which the omission of some formalities reqd. by it wd. probably produce, would be obliged by honor & good faith to indemnify the Enemy for their loss out of the common Treasury; that the other States wd. probably demand a reimbursemnt. to the U. S. from Pa. & that it was impossible to say to what extremity the affair might be carried. They observed to the Come. of the Legre. and the Executive, that Congress altho’ disposed to make all allowances, and particularly in the case of a law passed for a purpose recommended by themselves, yet they cd. not condescend to any expedient which in any manner departed from the respect wch. they owed to themselves & to the articles of Union. The Come. of Congress however suggested that as the only expedient wch. wd. get rid of the clashing of the power of Congress & the Law of the State, wd. be the dissuading the siezors from their appeal to the latter, it was probable that if the Siezors wd. apply to Congress for Redress that such steps wd. [be] taken as wd. be satisfactory. This hint was embraced & both the Executive & the Come. of the Legre. promised to use their influence with the persons of most influence among the siezors for that purpose. In consequence thereof a Memorial from (see Journal) was sent in to Congress, commited to the same Come. of Congress, & their report of this day agreed to in wch. the Presidt. of Pa. is requested to appt. one of the referees. It is proper to observe that this business was conducted with great temper & harmony, & that Presidt. Dickenson in particular manifested throughout the course of it, as great a desire to save the rights & dignity of Congress as those of the State over which he presided. As a few of the Siezors only were parties to the Memorial to Congress, it is still uncertain whe[the]r others may not adhere to their claims under the law in wch. case all the embarrassments will be revived.
In a late report which had been drawn up by Mr. Hamilton & made to Congress, in answr. to a Memorial from the Legislatre. of Pa. (see  ) among other things shewing the impossibility Congress had been under of payg. their Credrs. it was observed that the aid afforded by the Ct. of France had been appropriated by that Court at the time to the immediate use of the army. This clause was objected to as unnecessary, & as dishonorable to Congress. The fact also was controverted. Mr. Hamilton & Mr. Fitzimmons justified the expediency of retaing it, in order to justify Congress the more completely in failing in their engagements to the public Creditors. Mr. Wilson & Mr. Madison proposed to strike out the words appropriated by France, & substitute the words applied by Congress to the immediate & necessary support of the army. This proposition wd. have been readily approved had it not appeared on examination that in one or two small instances, & particularly in the paymt. of the balance due to A. Lee Esqr. other applications had been made of the aid in question. The report was finally recommitted.
A letter from the Supernt. of Finance was received & read, acquaintg Congress that as the danger from the Enemy which led him into the Dept. was disappearing & he saw little prospect of provision being made without which injustice wd. take place of which he wd. never be the Minister, he proposed not to serve longer than may next, unless proper provision sd. be made. This letter made a deep & solemn impression on Congress. It was considered as the effect of dispondence in Mr. Morris of seeing justice done to the public Credtrs. or the public finances placed on an honorable establishmt; as a Source of fresh hopes to the enemy when known, as ruinous both to domestic & foreign Credit: & as producing a vacancy which noone knew how to fill & which no fit man wd. venture to accept. Mr. Ghoram after observing that the Administration of Mr. Morris had inspired great confidence and expectation in his State, & expressing his extreme regret at the event, moved that the letter sd. be committed. This was opposed as unnecessary & nugatory by Mr. Wilson since the known firmness of Mr. Morris after deliberately taking a step wd. render all attempts to dissuade him fruitless: and that as the Memorial from the Army had brought the subject of funds before Congress, there was no other object for a Comme. The motion to commit was disagreed to. Mr. Wilson then moved that a day might be assigned for the consideration of the letter. Agst. the propriety of this it was observd. by Mr. Madison that the same reasons which opposed a Commitmt. opposed the assignment of day: Since Congress cd. not however anxious their wishes or alarming their apprehensions might be, condescend to solicit Mr. Morris even if there were a chance of its being successful; & since it wd. be equally improper for Congress, however cogent a motive it might add in the mind of every member, to struggle for substantial funds, to let such a consideration appear in their public acts, on that subject. The motion of Mr. Wilson was not pressed. Congress supposing that a knowledge of Mr. Morris’ intentions wd. anticipate the ills likely to attend his actual resignation, ordered his letter to be kept secret.
Nothing being said to day as to the mode of insertion of the Treaty & Convention with the States General the Secy. proceeded in retaining both columns.
In consequence of the report to the Grand Comme on the memorial from the army, by the Subcomme, the following report was made by the former to Congs. and came under consideration to day.
“
   
   drawn by Col: Hamilton

The Grand Comme having considered the Contents of the Meml. presented by the army, find that they comprehend five different articles:
1. present pay
2. a settlemt. of accts. of the arrearages of pay and security for what is due.
3. A commutation of the half pay allowed by differt. resolutions of Congress for an equivalent in gross:
4. A settlemt. of the accts. of deficiencies of rations & compensation.
5. A settlemt. of accts. of deficiencies of cloathing & compensation.
The Comme are of opinion with respt. to the 1st. that the Superintendt. of finance be directed, conformable to the measures already taken for that purpose, as soon as the State of the public finances will permit, to make such payt. & in such manner as he shall think proper till the further order of Congress.
With respect to the 2d. art: so far as relates to the settlemt. of accts, that the several States be called upon to compleat the settlemt., without delay, with their respective lines of the army up to the first day of Aug: 1780: that the Superintendant be also directed to take such measures as shall appear to him most proper & effectual for accomplishing the object in the most equitable & satisfactory manner, havg. regard to former resolutions of Congs. & to the settlemts. made in consequence thereof. and so far as relates to the providing of security for what shall be found due on such settlemt. Resolved that the troops of the United States in common with all the Creditrs. of the same, have an undoubted right to expect such security, and that Congress will make every effort in their power to obtain from the respective States, general & substantial funds adequate to the object of funding the whole debt of the U. S. and that Congs. ought to enter upon an immediate & full consideration of the nature of such funds & the most likely mode of obtaining them.
With respect to the 3d. Article the Comme. are of opinion that it will be expedient for Congs. to leave it to the option of all officers entitled to half pay, either to preserve their claim to that provision as it now stands by the several resolutions of Congs. upon that subject or to accept  years full pay to be paid to them in one year after the conclusion of the war in money or placed upon good funded security bearing an annual interest of 6 prCt. provided that the allowance to widows & orphans of such officers as have died or been killed or may die or be killed in the service during the war shall remain as established by the resolution of the  day of 
With respect to the 4 & 5 Art: the Come. beg leave to delay their report untill they have obtained more precise information than they now possess on the subject”
The 1st. Clause of this report relative to immediate pay passed without opposition. The Supt. had agreed to make out 1 months’ pay. Indeed long before the arrival of the deputies from the army he had made contingent & secret provision for that purpose; and to ensure it now he meant if necessary to draw bills on the late application for loans. The words “conformable to measures already taken” referred to the above secret provisn, and were meant to shew that the payment to the army did not originate in the Memol. but in an antecedent attention to the wants of the army.
In the discussion of the 2d. clause, the epoch of Aug: 1780 was objected to, by the Eastern delegates. Their States havg. settled with their lines down to later periods, they wishd now to obtain the Sanction of Congress to them. After some debate, a compromise was proposed by Mr. Hamilton by substituting the last day of Decr. 1780. This was agreed to without opposition altho several members disliked it. The latter part of the clause beginning with the word Resolved &c. was considered as a very solemn point, and the basis of the plans by which the public engagements were to be fulfilled & the union cemented. A motion was made by Mr. Bland to insert after the words “in their power” the words, “consistent with the Articles of Confederation[”]. This amendment as he explained it was not intended to contravene the idea of funds extraneous to the federal articles, but to leave those funds for a consideration subsequent to providing Constitutional ones. Mr. Arnold however eagerly 2ded. it. No question however was taken on it, Congress deeming it proper to postpone the matter till the next day, as of the most solemn nature; and to have as full a representation as possible. With this view & to get rid of Mr. Bland’s motion, they adjourned; & ordering all the members not present & in town to be summoned.
